DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on September 12, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied.
The reason for the above decision that that this defendant was received at the State Prison for the crime of burglary. It was his fifth felony conviction. He appears to have an excellent attitude and his working habits are good but in view of his extensive prior record the Board feels that his application for reduction of sentence should be, and is, denied.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.